Citation Nr: 0317261	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  97-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for disorders 
characterized by back, neck, and right knee pain, right-sided 
paralysis, and headaches, with a diagnosis of cervical and 
lumbar degenerative joint and disc disease with 
radiculopathy, claimed as secondary to the service-connected 
residuals of a gunshot wound to the right ankle, with tarsal 
tunnel syndrome. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a gunshot wound to the right ankle, with 
tarsal tunnel syndrome. 

3.  Entitlement to an evaluation in excess of 10 percent for 
insomnia related to an organic factor (leg injury).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  

In a rating decision of July 1997, the RO denied entitlement 
to service connection for a disorder characterized by right 
shoulder pain.  To date, the veteran has voiced no 
disagreement with that denial of benefits.  Moreover, as of 
the present time, the veteran has failed to perfect his 
appeal regarding the issue of an increased evaluation for the 
service-connected residuals of a scar of the left ankle.  
Accordingly, these issues are not currently before the Board.  

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for a disorder 
characterized by right knee pain, right-sided paralysis, and 
headaches, as well as an increased evaluation for service-
connected insomnia related to an organic factor (leg injury), 
will be the subjects of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  A chronic disorder characterized by back pain is not 
shown to have been present in service, or for many years 
thereafter, nor is it in any way causally related to the 
service-connected residuals of a gunshot wound to the right 
ankle.

2.  A chronic disorder characterized by neck pain is not 
shown to have been present in service, or for many years 
thereafter, nor is it in any way causally related to the 
service-connected residuals of a gunshot wound to the right 
ankle.

3.  The residuals of a gunshot wound to the right ankle are 
presently characterized by extension to 15 degrees, plantar 
flexion to 30 degrees, inversion to 15 degrees, and eversion 
to 12 degrees, with tenderness and marked ankle disability, 
but no evidence of nonunion of the tibia and fibula, or a 
loss of motion requiring the use of a brace.  


CONCLUSIONS OF LAW

1.  A chronic disorder characterized by back pain was not 
incurred in or aggravated by active wartime service, nor is 
it proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002).

2.  A chronic disorder characterized by neck pain was not 
incurred in or aggravated by active wartime service, nor is 
it proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002).

3.  The schedular criteria for an evaluation in excess of 30 
percent for the residuals of a gunshot wound to the right 
ankle, with tarsal tunnel syndrome, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of March 2002 (referenced therein), the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Furthermore, a June 2002 supplemental statement of 
the case also provided the veteran with the regulations 
regarding VCAA.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the veteran what evidence would be 
secured by the VA, and what evidence should be secured by the 
veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board is of the opinion 
that no further duty to notify or assist the veteran exists 
in this case.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
back or neck disabilities.  Records do reveal that in 
September 1967, while engaged in a combat operation, the 
veteran sustained a gunshot wound to his right ankle.  
Initially, the bullet was removed from the ankle, and the 
wound debrided.  On hospital admission, the veteran's right 
lower extremity was incorporated in a long leg cast, which 
was removed.  Physical examination revealed a 11/2-inch-
diameter open wound on the lateral aspect of the distal right 
leg, with extension of the soft tissue defect into the ankle 
joint.  Also noted was an open fracture of the fibula.  
Examination of the distal right extremity revealed normal 
pulses and normal sensation, with the exception of a decrease 
adjacent to the open wound.  No motor loss was evident.  X-
ray studies of the right ankle revealed an essentially 
undisplaced comminuted fracture of the distal lateral 
malleolus, with no other bony defects.  Following admission, 
the right lower extremity was immobilized in a long leg cast, 
windowed over the area of the wound.  Four dressing changes a 
day cleaned the wound, and gradual closing of the soft tissue 
defect, as well as union of the bony fracture occurred.  
Following a period of convalescent leave, the veteran 
complained only of a vague discomfort in the right ankle with 
excessive stress.  He experienced no difficulty with normal 
walking.  No edema was present, and motion of the right ankle 
was within normal limits.  Subtalar motion was normal, 
without pain.  He walked without a limp or complaint.  X-ray 
studies of the right ankle revealed a healed fracture of the 
distal fibula.  He was subsequently discharged, with a 
recommendation that he be returned to full duty.

On service separation examination in April 1969, the veteran 
complained of pain in his right ankle when wearing boots or 
standing for a long period of time.  That examination was 
negative for any evidence of back or neck disabilities, and 
no pertinent diagnosis was noted.

On VA orthopedic examination in September 1969, the veteran 
complained of swelling in his right ankle with weather 
changes and prolonged standing.  On physical examination 
there was noted a 4- by 4-centimeter scar in the 
supramalleolar area of the right ankle in the lateral aspect.  
No swelling was present, and range of motion of the right 
ankle was identical to that of the left ankle.  The clinical 
impression was of a gunshot wound to the right ankle, status 
post injury, with minimal disability.

At the time of a period of VA hospitalization in February 
1970, the veteran underwent a tarsal tunnel release for 
tarsal tunnel syndrome in the right foot.  

At the time of a period of VA hospitalization in February 
1971, the veteran complained of pain, numbness, and a 
tingling sensation along the medial border of his right foot 
since the time of his inservice gunshot wound.  Reportedly, 
in February 1970, he had undergone a tarsal tunnel release of 
the right ankle, resulting in a relief of his symptoms for 
approximately six weeks.  However, subsequent to that 
procedure, his tingling, numbness, and pain had reoccurred.  
During hospitalization, the veteran underwent a repeat 
release of the tibial nerve in his right ankle.  

On VA hospitalization in September 1976, the veteran 
underwent a repeat release of the tarsal tunnel on the right.  
He tolerated the procedure well, and had a benign 
postoperative course.  Sensation which was initially 
diminished in his right foot was returning prior to 
discharge.  


VA hospitalization during the months of January and February 
1989, was for the purpose of admission to the Pain Control 
Unit due to a failure to control pain resulting from the 
veteran's tarsal tunnel syndrome of the right lower 
extremity.,  

In correspondence of February 1989, a VA physician wrote that 
the veteran had undergone extensive surgical revisions (7) 
for tarsal tunnel syndrome with resulting paresthesia, but 
that no medication had been able to provide him satisfactory 
pain relief.  The pain had progressively involved other body 
parts remote to the original injury of his right ankle, 
specifically, the neck and lower back.  In the opinion of the 
physician, in understanding the progressive involvement, it 
was important to recognize that sometimes subtle changes in 
posturing adopted to accommodate the site of pain led to 
abnormal use of otherwise uninvolved muscles to maintain 
balance.  Rather than becoming acclimated to these changes, 
chronic muscular spasticity resulted, giving the sense that 
the pain had "spread" to other areas.  

On VA medical examination in July 1989, the veteran 
complained of stinging in his right ankle.  Additionally 
noted were complaints of lower back pain, and pain in the 
neck area and that the pain in his neck area increased with 
prolonged standing, sitting, walking, and lifting.  On 
physical examination, hypesthesia and anesthesia laterally 
were noted on the veteran's right foot, ankle, and lower 
third of the leg.  Plantar flexion was to 20 degrees, with 
hind foot inversion to 30 degrees, and some pain at the end 
of dorsiflexion.  Range of motion measurements of the lower 
back were painless in all directions, with no muscle spasm, 
and no tenderness.  Further examination revealed some 
tenderness of the paraspinal musculature of the veteran's 
neck.  The pertinent diagnoses were residuals of a gunshot 
wound to the right ankle, with tarsal tunnel syndrome 
medially and distal sensory neuropathy laterally, and some 
ankle limitation of motion with end pain; normal lower back; 
and psychogenic overlay noted on examination.  

On VA orthopedic examination in July 1990, the veteran 
complained of pain in his neck and lower back, as well as in 
his right ankle.  The neck pain began insidiously, and had 
been present for 3 to 4 years.  Reportedly, his low back pain 
had also been present for the past 3 to 4 years.  According 
to the veteran, his right ankle pain was constant, and 
accompanied by swelling brought on by prolonged walking.  On 
physical examination, there was no swelling, redness, or 
deformity about the right ankle.  There was a well-healed 
scar about the lateral aspect of the right ankle.  No calf 
muscle atrophy was in evidence, and deep tendon reflexes were 
active and symmetrical.  Examination of the back was also 
conducted.  The clinical impression was of possible 
degenerative arthritis of the cervical and lumbosacral spine; 
and traumatic arthritis of the right ankle with medial nerve 
entrapment.  A VA neurological evaluation conducted in 
conjunction with the aforementioned VA orthopedic examination 
in July 1990 was within normal limits, with no objective 
evidence of neurologic illness.  

A VA outpatient treatment record dated in June 1993 was 
significant for a clinical impression of probable cervical 
spondylosis with radiculopathy.  

VA X-ray studies of the cervical spine conducted in June 1993 
were negative for any evidence of abnormality.  The clinical 
impression was essentially normal cervical spine.

Following VA EMG/nerve conduction studies conducted in July 
1993, the clinical impression was normal study.

On VA general medical examination in November 1994, the 
veteran complained of tingling in his right toes and leg, in 
addition to low back pain.  Orthopedic examination of the 
right foot and ankle showed a gunshot wound to the dorsum of 
the foot, as well as a surgical incision in the right inner 
aspect of the lower leg.  While there was some evidence of 
restricted motion of the ankle joint, that restriction was no 
more than 10 percent.  Examination of the veteran's spine 
showed no evidence of spasm.  Some limitation of motion was 
noted.  The pertinent diagnoses were status post gunshot 
wound to the right ankle and foot; tarsal tunnel syndrome; 
and low back strain.

On VA orthopedic examination in July 1996, the veteran 
complained of back pain, in addition to numbness and tingling 
in his right foot.  Physical examination revealed a gunshot 
wound scar over the right lateral malleolus, in addition to a 
4-inch long surgery scar.  There was no evidence of any 
swelling or deformity of the joints.  Dorsiflexion and 
plantar flexion were to 10 degrees and 45 degrees 
bilaterally.  Examination of the cervical and lumbar spine 
was also conducted, showing some limitation of motion.  The 
pertinent diagnoses were low back pain, rule out 
osteoarthritis; and history of a gunshot wound to the right 
ankle, with no pain or limitation of movement at present.

VA radiographic studies of the lumbar spine conducted in July 
1996 were within normal limits.

On VA neurologic examination in July 1996, the veteran 
complained of numbness and tingling paresthesia in his right 
foot.  Also noted were problems with neck pain.  Reportedly, 
recent X-rays of the cervical spine conducted in April 1996 
had shown mild degenerative changes at the level of the 6th 
cervical vertebra consistent with lower cervical spondylosis.  
Lumbar spine X-rays conducted in July of 1996 were reportedly 
within normal limits.  An EMG done in November of 1996 had 
reportedly shown a right C8 and a right L5 radiculopathy, in 
addition to tarsal tunnel syndrome in the right foot.

On physical examination, the veteran limped slightly on his 
right leg.  Strength was 5/5 throughout, with the exception 
of the right foot and toe dorsiflexors, which were 4/5.  The 
clinical impression was of right tarsal tunnel syndrome 
secondary to a gunshot wound to the right ankle and 
subsequent surgical repairs; right C7 radiculopathy; and 
right L5 radiculopathy.  In the opinion of the examiner, the 
veteran's cervical and lumbar radiculopathy were secondary to 
degenerative joint disease and degenerative disc disease, and 
were not the result of his previous gunshot wound to the 
right ankle.

A VA general medical examination conducted in January 1997 
was significant for a diagnoses of persistent low back and 
neck pain, pinched nerves; and persistent right ankle pain 
and limitation of motion secondary to a gunshot wound with 
multiple surgeries.  

On VA orthopedic examination in July 2002, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  When questioned, the veteran complained of chronic 
right ankle pain, with major "flare-ups" occurring at least 
fives a week.  

On physical examination, range of motion measurements of the 
right ankle showed extension to 15 degrees, plantar flexion 
to 30 degrees, inversion to 15 degrees, and eversion to 
12 degrees.  There was tenderness at the right tibiotalar 
joint, as well as along the lateral malleoli.  Also noted was 
some mild soft tissue prominence.  Radiographic studies of 
the right ankle conducted in July 2002 were consistent with 
an old fracture of the distal right fibular bone, with 
associated osteoarthritic changes of the ankle joint.  The 
pertinent diagnoses were right ankle traumatic injury 
resulting in a fracture of the right distal fibula as the 
result of a gunshot wound in Vietnam; right ankle joint 
osteoarthritis; and tarsal tunnel syndrome of the right foot 
secondary to the right ankle gunshot wound.  

Analysis

Among other things, the veteran in this case seeks service 
connection for chronic neck and low back disabilities.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the present case, service medical records are negative for 
evidence of chronic neck or low back disabilities.  At the 
time of the veteran's service separation in April 1969, his 
spine and musculoskeletal system were within normal limits, 
and no pertinent diagnoses were noted.  The earliest clinical 
indication of the potential presence of chronic neck and/or 
low back disabilities is revealed by a VA orthopedic 
examination dated in July 1990, more than 20 years following 
the veteran's discharge from service, at which time there was 
noted "possible" degenerative joint disease of the cervical 
and lumbar spine.  Significantly, at the time of that 
examination, there was no indication that the veteran's neck 
or low back disabilities were in any way the result of an 
incident or incidents of his period of active military 
service.

The Board acknowledges that, in correspondence of February 
1989, a VA physician indicated that the veteran's pain had 
progressively involved other body parts remote to his 
original right ankle injury.  More specifically, the veteran 
had indicated that his neck and lower back had become 
involved.  However, following a VA neurologic examination in 
January 1997, it was noted that, while the veteran did suffer 
from both cervical and lumbar radiculopathy, these were 
secondary to degenerative joint and disc disease, and not the 
result of the veteran's previous gunshot wound to the right 
ankle.  Based on such findings, and following a full review 
of the pertinent evidence of record, the Board is of the 
opinion that the veteran's current neck and low back 
disabilities are unrelated to any incident or incidents of 
his period of active military service, or to his service-
connected gunshot wound of the right ankle.  Accordingly, 
service connection for such disabilities must be denied.  

Turning to the issue of an increased evaluation for residuals 
of a gunshot wound to the right ankle, with tarsal tunnel 
syndrome, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determining by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (19940.

In the present case, a review of the record discloses that, 
on a number of occasions, the veteran has undergone tarsal 
tunnel release in association with his service-connected 
right ankle disability.  However, on VA orthopedic 
examination in July 1990, there was no evidence of any 
swelling, redness, or deformity of the veteran's right ankle.  
While sensation about the lateral aspect of the right leg and 
foot was somewhat diminished, examination was negative for 
any evidence of calf muscle atrophy.  On subsequent VA 
orthopedic examination in July 1996, the veteran received a 
diagnosis of gunshot wound residuals, with no pain or 
limitation of movement of the right ankle.  The Board 
acknowledges that, on recent VA orthopedic examination in 
July 2002, there was present some tenderness in the right 
ankle tibiotalar joint, as well as along the lateral 
malleoli.  However, that examination showed right ankle 
extension to 15 degrees, with plantar flexion to 30 degrees, 
inversion to 15 degrees, and eversion to 12 degrees.  

The 30 percent evaluation currently in effect contemplates 
the presence of malunion of the tibia and fibula, with marked 
knee or ankle disability.  In order to warrant an increased 
evaluation, there would need to be demonstrated the presence 
of nonunion of the tibia and fibula, accompanied by loose 
motion requiring a brace.  38 C.F.R. § 4.71a and Part 4, Code 
5262 (2002).  Based on the aforementioned findings, it is 
clear that the veteran does not currently suffer from a 
nonunion of the tibia and fibula requiring the use of a 
brace.  Nor is there any evidence of loose motion of the 
tibia and fibula of the veteran's right lower extremity.  
Under such circumstances, the 30 percent evaluation currently 
in effect is appropriate, and an increased rating is not 
warranted.


ORDER

Service connection for a disorder characterized by chronic 
back pain is denied.

Service connection for a disorder characterized by chronic 
neck pain is denied.

An evaluation in excess of 30 percent for the residuals of a 
gunshot wound to the right ankle, with tarsal tunnel 
syndrome, is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a disorder characterized by chronic 
right knee pain, as well as right-sided paralysis and 
headaches.  The veteran also seeks an increased evaluation 
for service-connected insomnia related to an organic factor 
(leg injury).

In that regard, at the time of the aforementioned 
correspondence in February 1989, a VA physician stated that 
the veteran's right ankle pain had progressively involved 
other body parts remote to his original injury, specifically, 
the body of the (right) leg and knee, and the right side.  
The veteran himself, on various occasions, has reported that, 
with the growing intensity of his right ankle pain, he 
experiences repeated headaches.  While as previously noted, 
an opinion has been offered that the veteran's neck and low 
back disabilities are not, in fact, secondary to his service-
connected right ankle problems, no medical opinion has yet 
been rendered regarding the etiology, and possible 
relationship, between the veteran's service-connected right 
ankle disability and his claimed right knee problems and 
right-sided paralysis.  Nor has an opinion been offered 
regarding the alleged relationship between his residuals of a 
gunshot wound to the right ankle and claimed headaches.  
Accordingly, further development will be undertaken prior to 
a final adjudication of the veteran's current claims.  

Regarding the issue of an increased evaluation for insomnia 
related to an organic factor (i.e., a leg injury), the Board 
notes that the disability in question has traditionally been 
evaluated on the basis of psychological/psychiatric 
manifestations.  In that regard, effective November 7, 1996, 
the schedular criteria for the evaluation of service-
connected psychiatric disorders underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, at the present 
time, the veteran and his representative have not been 
furnished, nor has the RO considered, those regulations for 
the evaluation of service-connected mental disorders which 
became effective November 7, 1996.  Those regulations must be 
considered in order to afford the veteran his full due 
process rights under the law.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2002, the date of the 
veteran's most recent VA compensation and 
pension examination, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA. 

2.  The veteran should then be afforded 
additional VA orthopedic, neurologic, and 
psychiatric examinations in order to more 
accurately determine the exact nature and 
etiology of his claimed right knee 
disorder, right-sided paralysis, and 
headaches, as well as the current 
severity of his service-connected 
insomnia.  All pertinent symptomatology 
and findings should be reported in 
detail.

Following completion of the orthopedic 
examination, the orthopedic examiner 
should specifically comment as to whether 
the veteran currently suffers from a 
chronic right knee disorder, and, if so, 
whether that disorder is as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected 
residuals of a gunshot wound to the right 
ankle.  

Following completion of the neurologic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
right-sided paralysis, and, if so, 
whether that disability is as likely as 
not proximately due to, the result of, or 
aggravated by the service-connected 
residuals of a gunshot wound to the right 
ankle.  

Following completion of the psychiatric 
examination, the psychiatric examiner 
should specifically comment as to the 
current severity of the veteran's 
service-connected insomnia, describing 
that disability in terms of the 
occupational and social impairment which 
it produces.  In so doing, the 
psychiatric examiner should describe in 
detail psychiatric symptomatology 
directly attributable to the veteran's 
service-connected insomnia, as opposed to 
service-connected post-traumatic stress 
disorder, for which the veteran is 
currently in receipt of a 100 percent 
schedular evaluation.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of their 
examinations.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  If not, corrective 
action should be taken.  

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for a disorder characterized 
by right knee pain, right-sided 
paralysis, and headaches, as well as an 
increased evaluation for service-
connected insomnia.  Should the benefits 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



